Cite as 2016 Ark. App. 357


                   ARKANSAS COURT OF APPEALS

                                        DIVISION IV
                                        No.CV-15-961

                                                 Opinion Delivered:   AUGUST 24, 2016

J. DAVID JOHN                             APPEAL FROM THE BENTON
                                APPELLANT COUNTY CIRCUIT COURT
                                          [NO. DR-10-1327]
V.
                                                 HONORABLE DOUG SCHRANTZ,
                                                 JUDGE
MEGAN MARIE BOLINDER
                                   APPELLEE APPEAL DISMISSED


                              KENNETH S. HIXSON, Judge

       Appellant J. David John and appellee Megan Marie Bolinder were never married,

but share a son, Isaiah, who was born on March 12, 2010. 1 On February 9, 2012, the trial

court entered an order awarding primary custody of the child to Megan, while awarding

David visitation and ordering him to pay child support. The trial court awarded David

visitation with the child for one week per month, while also awarding him extended

visitation in the summer. On February 27, 2014, the trial court entered an order decreasing

David’s nonsummer visitation to one weekend per month based on the child’s enrollment

in school, with the remainder of the visitation schedule to remain the same.

       On November 26, 2014, David filed a motion for the release of Megan’s medical

and psychological records back to age twenty-five. On April 28, 2015, David filed a motion

to modify child support, confirm length of summer visitation, or alternatively to modify


       1
           David lives in Chicago, Illinois, and Megan lives in Bentonville, Arkansas.
                                 Cite as 2016 Ark. App. 357

summer visitation. In that motion, David requested that his child-support obligation be

reduced during the time he exercised his summer visitation with his son. David also

requested more summer visitation than he had been previously exercising due to the drastic

reduction in his nonsummer visitation.

       A hearing on David’s motions was held on May 27, 2015. At that hearing, as well

as at a subsequent hearing, it was noted by the parties that there was also an unresolved

contempt motion that had been filed by Megan against David.

       On June 30, 2015, the trial court entered an order denying David’s request for the

release of Megan’s medical records and denying David’s motion to modify summer visitation

based on its determination that David had failed to prove a material change in circumstances.

The trial court did, however, slightly alter the summer-visitation schedule in its order.

David now appeals from the June 30, 2015 order, arguing that the trial court erred in

denying his request for medical records and further erred in its ruling with respect to

visitation.

       We must dismiss David’s appeal because the trial court’s order is not final and

appealable. Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure−Civil provides that

an appeal may be taken from a final judgment or decree entered by the trial court. For a

judgment to be final, it must dismiss the parties from the court, discharge them from the

action, or conclude their rights to the subject matter in controversy. McIntosh v. McIntosh,

2014 Ark. App. 723. An order is not final when it adjudicates fewer than all the claims or

the rights and liabilities of fewer than all the parties. Id. Moreover, where the order reflects

that further proceedings are pending, which do not involve merely collateral matters such


                                               2
                                 Cite as 2016 Ark. App. 357

as attorney’s fees, the order is not final. Harold Ives Trucking Co. v. Pro Transp., Inc., 341
Ark. 735, 19 S.W.3d 600 (2000). The underlying policy of this rule is to avoid piecemeal

appeals; even though an issue on which a court renders a decision might be an important

one, an appeal will be premature if the decision does not, from a practical standpoint,

conclude the merits of the case. Norman v. Norman, 342 Ark. 493, 30 S.W.3d 83 (2000).

       In the order David attempts to appeal, the trial court ruled on the medical-records

and visitation issues. However, it specifically reserved ruling on David’s motion to modify

child support. Additionally, the trial court’s order set David’s motion to modify child

support, as well as Megan’s petition and amended petition for contempt, for a trial at a later

date. Because the trial court’s order does not resolve all of the disputed issues and reflects

that further proceedings are pending, the order is not final and we lack jurisdiction to review

it. 2 Therefore, we dismiss the appeal without prejudice.

       Appeal dismissed.

       KINARD and WHITEAKER, JJ., agree.

       Williams & Anderson PLC, by: Marie-Bernarde Miller and Bonnie Joan Johnson, for

appellant.

       Keith, Miller, Butler, Schneider & Pawlik, PLLC, by: Mason L. Boling and Kristin L.

Pawlik, for appellee.




       2
        In David’s reply brief, he acknowledges that the child-support and contempt issues
remain pending before the trial court, but he asserts without citation to authority that these
are merely collateral matters that do not affect the finality of the order. However, we do
not agree, and our conclusion is supported by our prior holdings. See Burton v. Templeman,
2015 Ark. App. 101; Mitchell v. Mitchell, 98 Ark. App. 47, 249 S.W.3d 847 (2007).
                                              3